IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-50129
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DANIEL RAMON QUIROZ,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. A-01-CR-207-ALL-SS
                       --------------------
                         December 11, 2002

Before JOLLY, DAVIS, and JONES, Circuit Judges.

PER CURIAM:*

     Daniel Ramon Quiroz appeals his sentence following pleading

guilty to being a felon in possession of a firearm, in violation

of 18 U.S.C. § 922(g)(1).   He argues that the district court

abused its discretion in departing upward three offense levels,

pursuant to U.S.S.G. § 4A1.3.

     The district court found that Quiroz’s criminal history

category of VI underrepresented his prior conduct.     The court


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-50129
                                 -2-

also noted that Quiroz’s criminal history indicated little

likelihood that he would change.   A district court’s decision to

depart from the guideline range is reviewed for abuse of

discretion.   United States v. Cade, 279 F.3d 265, 270 (5th Cir.

2002).

     If the district court provides acceptable reasons for its

departure and the degree of departure is reasonable, the district

court has not abused its discretion.    United States v. Route, 104
F.3d 59, 64 (5th Cir. 1997).   A court’s determination that a

defendant’s criminal history category does not adequately reflect

the seriousness of his past criminal conduct is a finding of fact

reviewed for clear error.    United States v. Laury, 985 F.2d 1293,

1310 (5th Cir. 1993).

     Quiroz argues that his criminal history was not serious and

egregious so as to warrant the departure.   Quiroz was convicted

of 11 offenses in seven years.   His record includes convictions

for a violent offense and several offenses that potentially

endangered others’ lives.   This court has affirmed departures

much greater than that imposed on Quiroz for other non-violent

criminals.    See, e.g., United States v. Rosogie, 21 F.3d 632,

634-35 (5th Cir. 1994).

     Based on Quiroz’s extensive criminal history, the district

court’s findings are not clearly erroneous.   The three-level

departure was reasonable and not an abuse of discretion.   The

sentence imposed by the district court is AFFIRMED.